Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
1.	Claims 1-16 allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, closest prior art of record considered, Bhame et al. (US 5,911,117, IDS Document) discloses a lightning surge dissipation apparatus for mounting to a building exterior and for connection with coaxial cable extending from communications antenna located on the building exterior and with coaxial cable extending to communications equipment located within the building interior (apparatus in Figures 1-11 including coaxial cable/transmission means 37, 39 for connecting radio equipment and antenna, Abstract), the apparatus comprising: 
an insulated enclosure having top, bottom, right, left, front, and back side walls (35, Figures 1-11, Claim 3, “…cabinet (35) having side walls (55, 57), a top (53), and at least one door (61 or 63) providing access to the interior of said cabinet”, Column 7, lines 41-43, “….the SPE comprises a weatherproof cabinet 35”), each wall having an interior and exterior surface (Figures 5-7, Figure 11), the front side wall having an opening configured for closure by a door (front door 61, Figures 5-7), the enclosure defining an electrically insulated interior space (Claim 3, Column 9, lines 9-17, “……a door seal gasket (not shown) may be carried on the inside face of the doors to sealingly mate with the mating surface of the door frame to aid in sealing”); 

an insulated universal power box (comprising 101, Figures 4-7, label not shown in Figure 4) disposed within the interior space of the enclosure (Figures 4-7), the power box containing a power supply apparatus (electrical panel 101, Figures 5-7) and connecting electrical and grounding wires (AC power lines 47, Figure 4), which extend from the power supply apparatus mounted within the power box through an insulated conduit (insulation/covering of conducting lines 47, Figure 4), the conduit connected with the power box and extending downward through the interior space of the enclosure and connected with an insulated outlet connector at the bottom side of the enclosure (47 connected with 87, Figure 4); 
at least one power supply module mounted with the interior surface of the back wall of the enclosure, the power supply module connected with and drawing power from the power supply apparatus (Column 11, lines 56-60, “….AC power lines 38 are connected to load panel 101 for supplying AC power to the radio equipment in cabinet 33 with these AC power lines exiting cabinet 35 through appropriate openings (not shown) in cabinet floor 58”); 
at least one high capacity polyphaser (comprising 117, Figures 4-7, 9-10) mounted on a first grounding bar (comprising RF termination means 79, 117 mounted on 79, Figure 9, Column 9, lines 37-42), the first ground bar mounted with and insulated from the interior surface of the back side of the enclosure (117 mounted on 79, Figures 
a second grounding bar (master ground bus bar 41, Figure 6) mounted to the interior back side surface of the enclosure (Figure 6, Column 12, lines 40-52), the second grounding bar connected with the first ground bar by ground wire (grounding wire 44 to RF termination panel 91 comprising means 79, Column 8, lines 1-8, “….master grounding bus bar 41 is installed within the SPE to commonly ground all components and structure within the SPE.  As will appear, all of the terminations, cabling, service panels, and structure of the SPE are grounded to master bus bar 41 by suitable grounding wires”), the second grounding bar positioned separate from but adjacent to the first grounding bar (117s and 41 adjacent as shown in Figure 6, Figure 10 shows details of 117 mounting, Figure 6); 
a third grounding bar mounted to and insulated from the interior back side surface of the enclosure (comprising ground bars/neutral ground bond located at 121, Figure 9, Column 12, lines 32-35), the third grounding bar connected with the second grounding bar by ground wire (connection between grounding bar at 121 and 41 via grounding wire 122, Figure 9), the third grounding bar positioned separate from but adjacent to the second grounding bar (second and third grounding bars positioned adjacent and separate from as shown in Figure 9);

at least one outgoing coaxial cable (37, Figure 10) connected to the outgoing coaxial cable port of the polyphaser at one end (37 connected to the outgoing coaxial cable port of 117, Figure 10), the opposite end of the outgoing coaxial cable extending through an insulated connector at one wall of the enclosure (Figure 10); 
wherein upon a lightning surge entering the enclosure through the input coaxial cable, the polyphaser breaks circuit at capacity threshold, directing the surge into the first grounding bar, the surge then traveling from the first grounding bar to the second grounding bar, thus substantially and effectively dissipating the surge within the enclosure and shielding the surge from the outgoing coaxial cable leading to the communications equipment (Column 12, lines 25-29, “…..connectors 117 may be readily grounded to the single point grounding system SPG by connecting a grounding wire (not shown) to each of the connectors and to bus bar 41”). Bhame also discloses the second grounding bar 41 as being “master ground bus bar” (Column 8, lines 1-8, “….master grounding bus bar 41 is installed within the SPE to commonly ground all components and structure within the SPE.  As will appear, all of the terminations, cabling, service panels, and structure of the SPE are grounded to master bus bar 41 by suitable grounding wires”).

Wittig et al. (US 2012/0108083) discloses an electrical system provided on a sheet metal and teaches that the sheet metal being electrically insulated with a lacquer (Paragraph 46).  
Murabayashi et al. (US 2003/0058595) discloses a power supply apparatus comprising power supply modules and teaches that the power supply modules provided on a DIN rail (Paragraph 430, “….first, second, third power source units 301, 302, 303 and the uninterruptible power supply unit (UPS) 304 are mounted on a DIN rail (not shown) and are connected in parallel in this order”).
Bhame, Wittig, and Murabayashi, in combination or alone does not disclose the polyphaser having a power inlet connected with and accepting power from the power supply module, the second and the third grounding bars having substantially better conductive properties including mass than the first grounding bar and a ground wire connected with the third grounding bar at one end, extending through an insulated opening in the bottom side of the enclosure, and a ground wire connected with the third .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 5/29/2021